[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT  OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         FEBRUARY 3, 2010
                             No. 08-16731                   JOHN LEY
                       ________________________           ACTING CLERK

                 D. C. Docket No. 07-80036-CR-DTKH

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

RICKEY THOMPSON,
a.k.a. Sea Dog,
a.k.a. Trick Daddy,
a.k.a. Tricks,
a.k.a. Daddy,
a.k.a. Renewal,

                                                       Defendant-Appellant.


                       ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (February 3, 2010)
Before TJOFLAT and COX, Circuit Judges, and KORMAN,* District Judge.

PER CURIAM:

       Appellant seeks reversal of multiple convictions stemming from separate

episodes of alien smuggling, in violation of provisions of 8 U.S.C. § 1324, and

related offenses. Appellant challenges the sufficiency of the evidence used to

convict him on several counts, the district court’s use of the Allen charge after the

jury was initially deadlocked,1 and the district court’s admission of Appellant’s

prior criminal conduct—a 2000 conviction for drug trafficking—pursuant to

Federal Rule of Evidence 404(b). Lastly, Appellant argues that the district court

committed plain error in sentencing him to five concurrent terms of life

imprisonment.

       After oral argument, we find no merit in Appellant’s arguments and

therefore affirm his convictions and sentence.

       AFFIRMED.



*
 The Honorable Edward R. Korman, United States District Judge for the Eastern District of
New York, sitting by designation.
1
  See Allen v. United States, 164 U.S. 492, 501–02, 17 S. Ct. 154, 157 (1896). In Appellant’s
case, the district judge gave the Allen charge to the jury when it returned with a partial verdict
after six hours of deliberation. When asked whether there was any objection to giving a modified
Allen charge at that point, Appellant’s counsel replied that there was none. Appellant’s instant
challenge to the Allen charge is foreclosed by the doctrine of invited error. See United States v.
Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009).

                                                2